DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed May 5, 2022.  Currently, claims 1-10 are pending.  Claims 9-10 have been withdrawn as drawn to non-elected subject matter.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on May 5, 2022 is acknowledged.

Priority
This application claims benefit of 

    PNG
    media_image1.png
    119
    464
    media_image1.png
    Greyscale

	Upon review of the disclosure in ‘864 and ‘550, “the viral host junction sequence has a length of less than 200 bp” is not disclosed.  Neither of the parent applications provides basis for this new limitation. Thus, the claims are entitled to the instant priority date of January 17, 2020.  

Drawings

The drawings are acceptable. 

New Matter

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “the viral host junction sequence has a length of less than 200 bp” are included. The amendment does not provide any support for this newly added limitation in the ‘365 application.   The specification does not describe or discuss “the viral host junction sequence has a length of less than 200 bp”.  Instead the specification describes using probes of 200bp (see page 9, lines 8-9).  This description does not support the viral host junction sequence has a length of less than 200 bp.  The specification teaches the term “junction” is a combination of a fragment of a viral chromosome sequence and part of a host chromosome.  The concept of “the viral host junction sequence has a length of less than 200 bp” does not appear to be part of the originally filed invention.  Therefore, “the viral host junction sequence has a length of less than 200 bp” constitutes new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration with respect to the claims as a whole, as well as consideration of elements/steps in addition to the judicial exception [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), and PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] the present claims fail to meet the elements required for patent eligibility.   In Alice, the Supreme Court reiterated its two step test to determine patent eligibility for claims.   

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I		
Claim 1 is directed to “a method of quantifying target circulatory tumor DNA (ctDNA) from a subject with HCC caused by HBV” by obtaining cfDNA in serum or plasma, ligating cfDNA with adaptor, amplifying, hybridizing probes, capturing, sequencing and quantifying.
Herein, claim 1 involves the patent-ineligible concept of an abstract process.  As broadly recited the quantifying step may be accomplished mentally by thinking about the sequencing results. Thus, the quantifying step constitutes an abstract process  idea.
Accordingly, the claims are directed to judicial exceptions.
Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and sequencing, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of obtaining cfDNA in serum or plasma, ligating cfDNA with adaptor, amplifying, hybridizing probes, capturing, sequencing was well known in the art at the time the invention was made.  
Lin et al. (Cancer Research, Vol. 73 (8_ Supplement):  1158, April 15, 2013) teaches detection of clonally expanded HBV DNA integration sites as a marker for early detection of HBV related HCC.  Lin teaches obtaining cell-free circulating DNA from cancer patients using a targeted enriched Next Generation Sequencing (NGS) assay.  Targeted enrichment was performed using HBV RNA baits (probes for capturing and isolating target ctDNA)   Lin teaches the RNA baits surround HBV DNA which inherently means baits are on both ends (limitations of Claim 8).  The amount of captured DNA containing HBV DNA was quantified for HBV containing DNA and total captured DNA.  Lin teaches the captured DNA was cloned following sequencing.  
	The claims are set forth at a high level of generality.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is directed to a copy number in each millimeter of plasma or the serum.  Millimeter is a measurement of length and not generally of concentration.  Clarification is required.  Serum and plasma are not measured in millimeters. 

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112, fourth paragraph, as failing to further limit Claim 1.   Claim 6 does not appear to provide any additional limitations that narrow the scope of Claim 1.    Instead, Claim 6 merely state properties of enrichment that inherently occurs with the use of the probes.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claims 1-2, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Cancer Research, Vol. 73 (8_ Supplement):  1158, April 15, 2013).  

	Lin teaches detection of clonally expanded HBV DNA integration sites as a marker for early detection of HBV related HCC.  Lin teaches obtaining cell-free circulating DNA from cancer patients using a targeted enriched Next Generation Sequencing (NGS) assay.  Targeted enrichment was performed using HBV RNA baits (probes for capturing and isolating target ctDNA)   Lin teaches the RNA baits surround HBV DNA which inherently means baits are on both ends (limitations of Claim 8).  The amount of captured DNA containing HBV DNA was quantified for HBV containing DNA and total captured DNA.  Lin teaches the captured DNA was cloned following sequencing.  
	With regard to the limitation in Claim 1 to require that the viral host junction sequence has a length of less than 200bp, the junction of two sequences is only two bp.  The specification does not provide any different definition for a junction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia et al. (J. of General Virology, Vol. 98, pages 2748-2758, 2017) in view of Mamanova et al. (Nature Methods, Vol. 7, No. 2, pages 111-117, February 2010) or Gaudin et al. (Frontiers in Microbiology, Vol. 9, Article 2924, November 2018).  

	With regard to the limitation in Claim 1 to require that the viral host junction sequence has a length of less than 200bp, the junction of two sequences is only two bp.  The specification does not provide any different definition for a junction.  
	Jia teaches using sequencing by next generation sequencing to investigate HBV-related HCC patients.  Jia teaches analyzing serum from 94 HBV-related HCC patients who received complete surgical resection (page 2756, col. 1).  Jia teaches obtaining cell-free DNA from serum and determining HBV DNA levels with COBAS Amplicor HBV Monitor test (see page 2756).  Sera from 40 HCC patients were also sequenced.  Jia teaches generating a library of PCR products and running on a MiSeq sequencer for paired-end sequencing.   Paired-end sequencing requires adaptors on both ends.  Jia teaches determining the percentage of DNA and abundance (limitations of Claim 2).  
	Jia does not specifically teach capture enrichment prior to NGS sequencing. 
	However, Mamanova teaches hybrid capture in with either array capture or solution hybridization prior to sequencing.  Hybrid-capture based approaches require adaptor modified genomic DNA libraries are hybridized to target-specific probes to wash away background DNA and the target DNA is eluted and sequenced.  Mamanova teaches that selectively capturing DNA from the sample before sequencing is more time and cost-effective and the resulting data are considerably less cumbersome to analyze (see page 111, col. 2).   Table 1 illustrates in-solution hybrid capture and the sensitivity, specificity and reproducibility benefits.  Mamanova teaches a single hybrid capture experiment would take a day for the library preparation and about 2 days for hybridization and elution and requires as little as 3 ug of DNA which is an improvement over PCR.  The target enrichments is a highly effective way of reducing sequencing costs and saving sequencing time (see page 117, col. 2).  
	Gaudin teaches a mini review of target-enrichment approaches followed by next generation sequencing and their application to diagnostics of diseases caused by viruses.  Gaudin teaches due to low pathogen/nucleic acid ratio in complex biological samples, NGS may fail to detect/reconstruct genomes from pathogens present in low copy numbers in the sample (page 1).  Gaudin teaches to overcome this problem, capture methods such as hybrid capture sequencing may be directly applied to human clinical samples to allow retrieving large genomic fragments to complete genomes with high sequencing coverage.  

    PNG
    media_image2.png
    568
    437
    media_image2.png
    Greyscale

Gaudin teaches the method may be used for viruses.  Gaudin teaches using RNA baits generating a 2x coverage.  
	Therefore, it would have been prima facie obvious prior to the instant invention to have modified the next-generation sequencing method for studying HBV genome in HCC patients as taught by Jia with the improvements of capture based- target enrichment taught by Gaudin and Mamanova.  Bothe Mamanova and Gaudin teaches target enrichment sequencing is an efficient approach to study specific sequences including viruses.  The enrichment capture method reduces the costs, expertise required and time.  Thus, adding a capture method step would have been obvious prior to the invention to enrich the sample prior to sequencing.  

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia et al. (J. of General Virology, Vol. 98, pages 2748-2758, 2017) in view of Mamanova et al. (Nature Methods, Vol. 7, No. 2, pages 111-117, February 2010) or Gaudin et al. (Frontiers in Microbiology, Vol. 9, Article 2924, November 2018) as applied to Claims 1-2, 6-8 above and further in view of Hindson et al. (Analytical Chemistry, Vol. 83, pages 8604-8610, 2011).  
	Neither Jia, Mamanova nor Gaudin specifically teach quantifying the target ctDNA using droplet digital PCR (ddPCR). 
	However, Hindson teaches a digital droplet approach that uses water-in-oil droplets to high-through-put digital PCR in a low-cost practical format.  Hindson teaches ddCPR may be enables accurate quantitation of nucleic acids from clinical samples over a wide dynamic range without external calibrators or endogenous controls (see page 8606, col. 1).  Hindson further teaches ddPCR may be used for the absolute quantitation of circulating DNA in cell-free plasma (page 8606, col. 1).  Hindson teaches comparing next-generation sequencing and ddPCR and finds that greater precision can readily be achieved with ddPCR since the number of reads can be scaled almost arbitrarily (page 8606, col., 2).  Hindson teaches ddCPR can achieve read depths of up to 20,000x for 2 genes from a single well.  Hindson concludes that ddPCR offers a practical solution to realize precise estimates of DNA copy number with high-throughput.  
	Therefore, it would have been prima facie obvious prior to the invention to have modified the NGS method of Jia to use the improved method of ddPCR to precisely quantify DNA with high throughput.  Hindson specifically compares the NGS and ddPCR methods and finds the improved results for ddPCR.  Therefore, it would have been obvious to use the superior method of ddPCR for quantifying.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 18, 2022